Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is the First Office Action on the Merits of US16/479,736 filed on 07/22/2019 which is a 371 of PCT/JP2018/002831 filed on 01/31/2018 which claims foreign priority benefit of JAPAN 2017-015201 filed on 01/31/2017.  Please note that no English language translation of the JAPAN 2017-015201 application is of record.  Thus, presently, Applicant cannot rely upon the certified copy of the foreign priority application to overcome a prior art rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.

Election/Restrictions
Applicant’s election without traverse of the invention Group I (claims 1-15, 19, and 20) in the reply filed on 03/28/2022 is acknowledged.
Applicant’s election without traverse of the following species in the reply filed on 03/28/2022 is acknowledged.
 Elected species for Genus 1 (protecting group); 

    PNG
    media_image1.png
    167
    641
    media_image1.png
    Greyscale

This elected species of type of protecting group corresponds to the general formula (I) of instant claim 5. 
The election specifies that: X1 is a group represented by formula (IV), see claim 6, wherein: R1 is a para-fluoro group; and R2 is hydrogen; Y is NH, and L is phenylene.
Elected species for Genus 2 (specific amino acid analog)

    PNG
    media_image2.png
    139
    637
    media_image2.png
    Greyscale

The elected amino acid for Genus 2 corresponds to the general formula (VI), see e.g., claim 13 or 20, wherein: R3 and R4 together with the atom to which they are bonded form a cyclobutyl ring; and R5 is hydrogen.
	Applicant’s statement that claims 1-8, 11-15, 19, and 20 read on both the elected group of invention and the elected species is acknowledged.  However, examiner notes that claim 7 is drawn to a non-elected species and is withdrawn herein.
Claims 7, 9-10, and 16-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention Group and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/28/2022.
Claims 1-20 are pending.
Claims 7, 9-10, and 16-18 are withdrawn to non-elected subject matter.
Claims 1-6, 8, 11-15, 19, and 20 are under examination.  Note that claim 6 is examined to the elected species for Genus 1 shown above.
Information Disclosure Statement
	The IDS statements filed on 03/29/2022 and 10/11/2019 have been considered by the Examiner except where reference has a strike-through line.  References with a strike-through were not considered because they are in a foreign language.  IDS references in a foreign language but having an English language abstract have only been considered to their English language abstract and have been initialed in the IDS by examiner.  

Nucleotide and/or Amino Acid Sequence Disclosures
Please see the attached PTO-2301 Notice to Comply with Sequence Disclosure Requirements.  Applicants must comply with this Notice as a complete response to this Office Action. 
Specification
The disclosure is objected to because of the following informalities: Tables 2 and 3 have some text that is illegible.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6, 8, 11-15, 19, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the term “peptide containing at least one amino acid” renders the claim indefinite because the ordinary meaning of peptide is containing at least two amino acids.  The term “peptide containing at least one amino acid” in claim 1 is used by the claim to include an alternative of “a peptide containing one amino acid,” while the accepted meaning is that a peptide contains at least two amino acids.  (See attached Merriam Webster Dictionary definition for peptide, downloaded July, 2022, which states:  “Any of various amides that are derived from two or more amino acids by combination of the amino group of one acid with the carboxyl group of another and are usually obtained by partial hydrolysis of proteins”).  Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term is indefinite because the specification does not clearly redefine the term. 
 Additionally, dependent claims 2-6, 8, 11-15, 19, and 20 are indefinite for the same reasoning as base claim 1 because they depend from claim 1 and are not remedial.
Also, regarding claim 5, the “wherein” phrase in the parenthesis renders the claim indefinite because it is unclear whether the limitations in the parenthesis are part of the claimed invention.  See MPEP § 2173.05(d).  
Also, claim 6 is indefinite in the use of the term “is an optionally substituted” in lines 3-4.  Also, the “wherein” phrase in the parenthesis renders the claim indefinite because it is unclear whether the limitations in the parenthesis are part of the claimed invention.  See MPEP § 2173.05(d).  
Also, claim 11 recites the limitation "the amino acid" in line 1.  There is insufficient antecedent basis for this limitation in the claim because claim 11 depends from claim 1.   Claim 1 recites “at least one amino acid” in line 1 and recites “an amino acid having the protecting group” in lines 2-3.  It is unclear which of these plurality of amino acids is providing the antecedent basis for "the amino acid" in line 1 of claim 11.
Also, regarding claim 13, the “wherein” phrase in the parenthesis renders the claim indefinite because it is unclear whether the limitations in the parenthesis are part of the claimed invention.  See MPEP § 2173.05(d).  Also, claim 13 is indefinite in the use of the term “each of which are optionally substituted” in the third to last line of the claim.
Regarding claims 14-15, the claims as presently written do not require a post-translational modification step or an initiation suppression (iSP) method.  Without the correlation in the claims as to which protecting groups were of a post-translational step or iSP method one of ordinary skill in the art is not able to determine which protecting groups would be considered orthogonal to meet the claim limitation.  Thus, one of ordinary skill in the art would not be able to determine the metes and bounds of the claims.
Regarding claim 19 the limitation "the amino acid analog" in line 1 renders the claim indefinite.  There is insufficient antecedent basis for this limitation in the claim because claim 19 depends from claim 5 which depends from claim 1.  Neither claims 1 or 5 recite an “amino acid analog”.
Claim 20 is indefinite in the use of the term “each of which are optionally substituted” in the third to last line of the claim.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 1-4, 8, and 11-15 are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by US2016/0289668 (now US Patent 10,745692) to Murakami (aka WO 2015/019999A1; IDS reference). 
Claim interpretation
The term "performed in parallel" in instant claim 1 is being given the broadest reasonable interpretation consistent with the specification.  In the specification paragraph  [0154-0154] recite the following: 
The term "performed in parallel" in the above-mentioned embodiment means performing, in a cell-free translation system comprising tRNA to which an amino acid comprising a protecting group has been linked, both of the step of deprotecting the protecting group of the amino acid and the step of peptide translation. As long as both the step of deprotecting the protecting group and the step of peptide translation are performed in the cell-free translation system, the deprotection step and the translation step may be performed such that the steps partially overlap with regard to time, or the steps may be performed simultaneously such that the steps coincide with regard to time. Alternatively, the deprotection step and the translation step may be performed independently from each other with regard to time.
[0155] The above-mentioned deprotection step may be started prior to the above-mentioned translation step, or the translation step may be initiated prior to the deprotection step. Alternatively, both steps can be initiated simultaneously. Furthermore, there is no particular limitation on the duration that the steps are performed in parallel, and examples may be 30 seconds, 1 minute, 5 minutes, 10 minutes, 20 minutes, 30 minutes, 60 minutes, 120 minutes, 180 minutes, or more.

Thus, the claim limitation “wherein the deprotecting and translation steps are performed in parallel" is construed to require that the step of deprotecting the protecting group and the step of peptide translation are performed in a cell-free translation system comprising tRNA to which the amino acid having the protecting group is linked, but that they may be performed independently from each other with regard to time.  Specifically, the deprotection step may be started prior to the translation step, or the translation step may be initiated prior to the deprotection step.
Regarding claim 1, Murakami is entitled “Production Method for Charged-Non-Protein Amino Acid-Containing Peptide”.  Murakami teaches a method of synthesizing a peptide containing at least one amino acid in a cell-free translation system. (See Abstract, line 1).  The cell-free translation system comprises a tRNA to which a non-proteinogenic amino acid having a protecting-group-introduced charged group has been bound.  (See Abstract, lines 1-3).  Murakami teaches a step of removing the protecting group of an amino acid residue contained in the peptide. (See Abstract, lines 3).   Murakami teaches that the method comprises a step of deprotecting a protecting group of an amino acid having the protecting group and a translation step.  (See FIG 1 and para 0069 legend for FIG 1).   Murakami teaches that the deprotecting and translation steps are performed in the cell-free translation system which meets the claim limitation of being performed in parallel.  (See claim interpretation above regarding “performed in parallel”).  Also, see paragraphs 0112-0113:
[0112] The "step of removing a protecting group of the non-proteinogenic amino acid residue contained in the peptide" can be performed by a method known to those skilled in the art or a method based thereon, depending on the kind of the protecting group. The protecting group can be removed chemically or enzymatically by adding a necessary compound or enzyme to the cell-free translation system and incubating the mixture under appropriate conditions.

[0113] For example, removal of an azide group can be achieved by adding tris(2-carboxyethyl)phosphine (TCEP) to a translation product and then incubating the resulting mixture at 42.degree. C. and pH 8.4 for from 10 to 60 minutes. Removal of an alkyl ester or aralkyl ester can be performed by adding carboxylesterase to a translation product and then incubating the resulting mixture at 42.degree. C. and pH 8.4 for from 12 to 24 hours.

Regarding claims 2-4, Murakami teaches that the protecting group of the amino acid is deprotected by using an esterase hydrolytic enzyme. (See para 0113, just above).  (See para 0069, legend for FIG 1, showing that the ester protecting group is enzymatically converted into a carboxyl group with carboxyl esterase “after translation”.
Regarding claim 8, Murakami discloses within claim 2, that a reducing agent is tris(2-carboxyethyl)phosphine (TCEP). (See para 0167). However, as presently written, the limitation of claim 8 is not required because claim 8 only further limits but does not select the reducing agent and “the reducing agent” is listed in the alternative in claim 2.
Regarding claim 11, Murakami discloses within claim 1, that the amino acid is an amino acid analog.   Murakami teaches a variety of amino acid analogs (See paras 0152-0158, lines 1-3).
Regarding claim 12, Murakami discloses within claim 11, that the amino acid analog is one or more types of translatable amino acid analogs selected from the group consisting of cyclic amino acid-containing N-alkyl amino acids, aliphatic amino acids, aromatic amino acids, P-amino acids, D-amino acids, and a-dialkylamino acids.  (See paras 0152-0158, lines 1-3).
Regarding claim 13, Murakami discloses within claim 12, that the amino acid analog is represented by the general formula (VI): wherein: R3 and R4 together with the atom to which they are bonded form a cyclobutyl ring; and R5 is hydrogen. (See para 0125 which states: “Using, as the chloroacetylated amino acid, N.gamma.-(2-chloroacetyl)-.alpha.,.gamma.-diaminobutylic acid or N.gamma.-(2-chloroacetyl)-.alpha.,.gamma.-diaminopropanoic acid enables introduction in any site of the peptide chain so that a thioether bond is formed between the amino acid at any position and cysteine in the same peptide to form a cyclic structure”.)
Regarding claim 14, Murakami is being construed to meet the limitation that the protecting group is a protecting group deprotected by a reaction condition orthogonal to a reaction condition used for post- translational modification.  Further, regarding claim 15, Murakami is being construed to meet the limitation that the protecting group is a protecting group orthogonal to a protecting group used in an initiation suppression (iSP) method.  For example, the claims as presently written do not require a post-translational modification step or an initiation suppression (iSP) method.  The protecting groups disclosed in Murakami are construed to meet the claim limitation because without the post-translational step or iSP method step one of ordinary skill in the art is not able to determine which protecting groups would be considered orthogonal to meet the claim limitation. (See rejection for indefiniteness above).

Conclusion
No claims allowed.
Related prior art which may be applied in a future office action if applicable:
Steward Dissertation, 1996 (University of California, Irvine): Steward teaches protein expression with cell-free extracts (See Section 1.5).  Steward teaches “common types of cell-free extracts” including eukaryotic and prokaryotic.  (See pages 86-90).  Steward teaches S30 lysates. (See pages 91-115);
Hendrickson et al “Incorporation of Nonnatural Amino Acids Into Proteins” (Annu. Rev. Biochem. 2004. Vol. 73: pages 147-176).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE S HIBBERT whose telephone number is (571)270-3053. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D Riggs, II can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/CATHERINE S HIBBERT/           Primary Examiner, Art Unit 1658